--------------------------------------------------------------------------------


Exhibit 10.47
SUBSCRIPTION AGREEMENT


Dear Sirs:


1.    SUBSCRIPTION. Pursuant to Rule 506 of Regulation D under the Securities
Act of 1933, as amended, Chris Maggiore (“Investor”), hereby subscribes for: (i)
666,666 shares of common stock of Invisa, Inc. (the “Company”) to be closed and
the aggregate Subscription Price of Fifty Thousand Dollars ($50,000) paid within
three (3) days from the date hereof at the rate of $0.075 per share (the “First
Purchase”) and (ii) 500,000 shares of common stock of the Company to be closed
and the aggregate Subscription Price of Fifty Thousand Dollars ($50,000) paid
within thirty (30) days from the date hereof at the rate of $0.075 per share
(the “Second Purchase”) provided that: (i) if an investment of $500,000 or more
is committed to and accepted by the Company from an institutional investor
before the full payment by Investor for the Second Purchase, Investor’s right to
make and close the Second Purchase may be terminated by the Company in its
discretion after five (5) business days written notice, (ii) in the event
Investor does not timely and fully pay for the First Purchase, Investor’s right
to make and close the Second Purchase may be terminated by the Company in its
discretion and (iii) in the event Investor does not timely and fully pay for the
Second Purchase, Investor’s right to make and close the Second Purchase will
terminate without penalty and without affecting Investor’s ownership of shares
of common stock acquired under the First Purchase. The Subscription Purchase
Price shall be paid in full in cash prior to the issuance of the shares. The
shares shall have piggy back registration rights where, in the discretion of the
Company, such registration does not materially negatively effect the
registration or offering being registered and is not prohibited by any
agreement.
 
2.    REPRESENTATIONS.


Investor represents and warrants to the Company as follows:


(a) It is acquiring the securities of the Company for investment and not with a
view for resale or distribution of the Shares;


(b) It agrees that the right to transfer the shares of Common Stock is
restricted in accordance with state and federal securities laws;


(c) Investor is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act;


(d) The per-share purchase price of the securities was established by
negotiation between the Company and Investor and Investor may experience
substantial dilution to my investment;


(e) The Company’s Common Stock is publicly trading over the OTC:BB with limited
liquidity and that there can be no assurance that the Company’s Common Stock
will ever be publicly traded over any other market or with more liquidity and
that the Shares of Common Stock being purchased hereunder are considered by
Investor to be illiquid;
 
 

--------------------------------------------------------------------------------


 
       (f) The Company is subject to a high degree of risk and has experienced a
disruption to its business from a severe cash shortage and change in management;
and


(g) Investor did not used, and is not obligated to pay any commission or other
fee to, any finder or broker in connection with this transaction.


The Company represents and warrants to Investor as follows:


(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.


(b) The Company has all requisite corporate power and authority to own and
operate its properties and to carry on its business as presently conducted and
as proposed to be conducted.


(c) The Company has all requisite legal and corporate power (i) to execute and
deliver this Agreement and all listed exhibits hereto, (ii) to sell and issue
the Shares of Common Stock hereunder, (iii) to issue the shares of Common Stock
upon payment of the Subscription Price, and (v) to carry out and perform its
obligations under the terms of this Agreement.


(d) The Company is duly qualified to transact business and is in good standing
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, operations, assets, liabilities, properties,
prospects, condition or affairs, financially or otherwise.


(e) The Company did not used, and is not obligated to pay any commission or
other fee to, any finder or broker in connection with this transaction.

 
3.    INVESTIGATION. Investor has relied upon its own independent investigation
in connection with this subscription. Investor has had access to all the
following information:
 
(a)  All public filings made by the Company with the SEC;


(b)  All books and financial records of the Company and its subsidiaries;


(c)  All material contracts and documents relating to the Company and its
subsidiaries;


(d)  All financial statements of the Company and its subsidiaries;


(e)  An opportunity to question each of the officers, directors, consultants and
others affiliated with the Company and its subsidiaries; and

 
2

--------------------------------------------------------------------------------


 
(f)  Investor does not require a prospectus or full disclosure offering or
private placement memorandum concerning the Company or its subsidiaries.
Investor is relying upon its right of access to information and documents and
right to ask questions in connection with the subscription hereunder.
 
4.     DISCLOSURE. Section 517.061(11)(a)(5) of the Florida Securities Act
provides as follows:


“When sales are made to five or more persons in this State (i.e. - Florida), any
sale in this State (i.e. - Florida) made pursuant to this subsection is voidable
by the purchaser in such sale, either within three (3) days after the first
tender of consideration is made by said purchaser to the issuer, an agent of the
issuer or an escrow agent, or within three (3) days after the availability of
that privilege as communicated to such purchaser, whichever occurs later.”


5.    COSTS. Each party shall bear their own costs.

 
6.    INSTRUCTIONS. Investor requests that the Certificates be registered in the
name(s) printed below. Delivery will be made to the address printed below:
 
Name:   Chris Maggiore
Address:   6860 Chillingworth Circle 
     Canton, OH 44718 




IN WITNESSETH WHEREOF, the parties for good and valuable consideration in hand
received set their hand and seal as of this 20th day of June 2005.


ACCEPTANCE OF SUBSCRIPTION
 
 
INVISA, INC. 
 
 
     Chris Maggiore /s/ Stephen A. Michael      /s/  Chris Maggiore

--------------------------------------------------------------------------------

Stephen A. Michael    

--------------------------------------------------------------------------------

Chris Maggiore Acting President      